Citation Nr: 0702590	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  02-22 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for arthritis of major 
joints.

2.  Entitlement to service connection for bilateral high 
frequency hearing loss.


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from March 1997 to March 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the above 
Department of Veterans' Affairs (VA) Regional Office (RO), 
which denied service connection for arthritis of major joints 
and bilateral high frequency hearing loss.  

The veteran was scheduled to testify at a Travel Board 
hearing at the RO before a Veterans Law Judge in February 
2003.  The notice for the hearing was sent to the veteran's 
address of record; however, she did not report to the 
scheduled hearing.  The Board, then, finds that all due 
process has been satisfied with respect to the veteran's 
right to a hearing.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has arthritis of major joints that is due to any incident or 
event in active military service, and arthritis was not 
manifested within one year after separation from active 
service.  

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
bilateral high frequency hearing loss that is due to any 
incident or event in active military service, and 
sensorineural hearing loss was not manifested within one year 
after separation from active service.  


CONCLUSIONS OF LAW

1.  Arthritis of major joints was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  Bilateral high frequency hearing loss was not incurred in 
or aggravated by service, nor may sensorineural hearing loss, 
as an organic disease of the nervous system, be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In April 2001 and April 2004, the RO sent the veteran letters 
informing her of the types of evidence needed to substantiate 
her claims and its duty to assist her in substantiating her 
claims under the VCAA.  The Board notes the April 2001 letter 
informed the veteran of the evidence necessary to establish 
service connection for bilateral hearing loss without 
addressing her claim for arthritis of major joints.  However, 
the Board finds the veteran has not been prejudiced by this 
omission because, as noted, the RO sent the veteran a letter 
in April 2004 which informed her of the VCAA and its 
potential effect on both her claims for service connection.  
The April 2001 and April 2004 letters informed the veteran 
that VA would obtain evidence necessary to support her claim, 
such as medical records, employment records, and records in 
the custody of a Federal department or agency, including VA, 
the service department, Social Security, and other pertinent 
agencies.  She was advised that it was her responsibility to 
send medical records showing she has a current disability as 
well as records showing a relationship between her claimed 
disability and service, or to provide a properly executed 
release so that VA could request the records for her.  The 
April 2004 letter specifically informed the veteran to 
provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable 
agency of original jurisdiction decision, she has not been 
prejudiced thereby.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirements was 
harmless error.  The content of the April 2001 and April 2004 
letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify and assist.  She was 
provided an opportunity at that time to submit additional 
evidence.  Following the VCAA letters, the October 2002 
Statement of the Case (SOC) and March 2006 Supplemental 
Statement of the Case (SSOC) were issued, which provided the 
veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the actions taken by VA 
have essentially cured the error in the timing of the notice.

Further, we finds that the purpose behind the notice 
requirement has been satisfied because the veteran had been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
her claim has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision for the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, the Board finds no prejudice to the 
veteran in proceeding with the present decision, since the 
decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

A.  Arthritis of major joints

The veteran is seeking service connection for arthritis of 
the major joints, with the exception of arthritis in the 
hands and elbows, which the Board notes is currently service-
connected.  After carefully reviewing the evidence, the Board 
finds the preponderance of the evidence is against the grant 
of service connection for arthritis of major joints.

The veteran's service medical records (SMRs) reflect 
treatment for various problems with her knees, feet, left 
thumb, neck, shoulder, and back.  The SMRs do not, however, 
contain a confirmed diagnosis of arthritis associated with 
any of these problems.  In this regard, the Board notes that 
progress notes dated in July 1998 and September 1999 reflect 
treatment for a bilateral knee problem and contain an 
assessment of "rule out retropatellar pain syndrome or 
arthritis."  Although these records refer to a possible 
diagnosis of arthritis in the veteran's knees, subsequent 
SMRs are negative for X-rays of the veteran's knees which 
confirm the diagnosis of arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006).  In fact, a January 2000 Medical 
Evaluation Board report reflects that X-rays of the veteran's 
knees showed no osseous pathology or evidence of degenerative 
joint disease.  The Board notes the veteran received a 
medical discharge in March 2000 because of her bilateral 
retropatellar pain syndrome; however, there was no evidence 
that she was diagnosed with arthritis at that time.  

VA outpatient treatment records dated from May 2000 to 
January 2003 document the veteran's treatment for various 
problems, including her spine and feet.  However, the 
treatment records, inclusive of X-rays of the veteran's tibia 
and fibula, feet, and spine, do not contain any evidence 
suggestive of or a diagnosis of arthritis.  Similarly, an 
October 2005 VA examination report reflects the veteran was 
diagnosed with bilateral knee pain due to retropatellar 
femoral syndrome after MRIs of the veteran's knees were 
negative for any evidence of degenerative joint disease.  

In this context, the Board notes the record contains an 
examination report dated in December 2005, which reflects a 
diagnosis of traumatic arthritis with advanced degenerative 
changes and diffuse osteophyte formation of the knee.  The 
Board has carefully reviewed this evidence and finds the 
December 2005 VA examination report was improperly filed in 
this veteran's claims file, as it does not reflect this 
veteran's bilateral knee disability.  In this regard, the 
Board notes that, while the December 2005 examination report 
contains the veteran's name and social security number on the 
bottom of the page, the content and findings of the 
examination refer to a male veteran who sustained an injury 
to his knee during a military training exercise and 
subsequently underwent a knee arthroscopy.  The examination 
report also refers to an X-ray which showed extensive 
osteoarthritic changes with osteophyte formation at the 
patella and tibial spine.  In this case, however, the SMRs 
reflect the veteran consistently denied any traumatic injury 
to her knees, there is no evidence that she ever had 
arthroscopic surgery to her knees, and there are no X-rays of 
record which reflect the findings reported above.  As such, 
the Board will not consider this evidence in evaluating the 
veteran's claim for service connection, thus, the Board finds 
there is no competent evidence of record showing the veteran 
currently has arthritis in her knees.  

The Board notes the evidentiary record also contains a 
November 2005 VA examination report which reflects an MRI of 
the veteran's back revealed degenerative changes at the L5-S1 
disc space with large central disc protrusion.  After 
reviewing the veteran's claims file and examining the 
veteran, the VA examiner opined, however, that the veteran's 
low back pain is at least as likely as not caused by the 
natural progression of degenerative arthritis.  The VA 
examiner did not relate the degenerative changes in the 
veteran's spine to her military service, noting there is no 
documented identifiable injury that led to or is associated 
with her low back pain and also noting that the veteran 
denied any history of significant trauma to the lumbosacral 
spine.  In this context, the Board notes an October 1999 
treatment record reflects the veteran complained of severe 
lower back pain; however, the record does not reflect a 
precipitating injury to her back and there are no other SMRs 
which document complaints, treatment, or findings related to 
a low back disability.  Therefore, the Board finds the 
November 2005 VA examiner's opinion to be probative as to the 
etiology of the degenerative changes in the veteran's spine 
and, thus, finds there is no competent evidence of record 
relating her current diagnosis to military service.  

The only evidence that relates the veteran's arthritis to 
service is the veteran's own statements.  The Board does not 
doubt the veteran sincerely believes her arthritis is related 
to service; however, there is no indication that she has the 
requisite knowledge of medical principles that would permit 
her to render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Arthritis is listed in 38 U.S.C.A. § 1101 as a chronic 
disease that may be presumed to have been incurred in 
service; however, in order for the presumption to apply, the 
evidence must show that the condition became manifest to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. § 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.307, 3.309(a).  In this case, however, 
the first indication in the evidence of record of 
degenerative changes in the veteran's spine is shown in 
November 2005, which is five years after she was separated 
from service.  

In summary, the Board finds there is no evidence showing the 
veteran currently has arthritis in any major joint that is 
due to her military service and arthritis may not be presumed 
to have been incurred in service.  Therefore, the Board finds 
service connection for arthritis of the major joints is 
denied, and the benefit-of-the-doubt is not for application.  
See Gilbert, 1 Vet. App. at 55.  

B.  Bilateral hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The veteran has asserted that she was exposed to loud noises 
during her military service, as her military occupational 
specialty (MOS) was a patriot missile crewmember, which 
required she be around heavy equipment and generators.  
However, after carefully reviewing the pertinent evidence of 
record, the Board finds the preponderance of the evidence is 
against the claim of service connection for bilateral hearing 
loss.  

The veteran's SMRs contain two audiograms conducted in 
February and November 1999, which are negative for any 
audiological readings indicative of hearing loss as defined 
by VA.  In evaluating this claim, the Board finds probative 
that the veteran did not have any complaints of hearing loss 
at the February 1999 audiogram, which was one month prior to 
her discharge from service.  

The Board acknowledges that the lack of any evidence showing 
the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to her claim.  
The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, the Court has held where there [is] 
no evidence of the veteran's hearing disability until many 
years after separation from service, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service."  Hensley, 5 Vet. App. at 160 (quoting 
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  

In this case, however, review of the record reveals the 
veteran does not have a current diagnosis of bilateral 
hearing loss.  An August 2005 VA audio examination revealed 
the veteran had normal hearing in both ears with perfect 
(100%) speech reception thresholds and speech recognition 
ability.  Based upon that evidence, the VA examiner 
determined the veteran did not have any hearing loss at the 
time, including as related to service or otherwise incurred.  
In this context, the Board notes the record contains only one 
post-service audiogram, as the veteran has reported that she 
has not received treatment for a hearing disability since she 
was separated from service.  See March 2001 VA Form 21-4138. 

In evaluating the ultimate merit of this claim, the Board 
does note the veteran's MOS as a patriot missile crewmember; 
however, without a current diagnosis of bilateral hearing 
loss, the veteran's claim must be denied.  See Brammer, 
supra; Rabideau, supra.  




ORDER

Entitlement to service connection for arthritis of major 
joints is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


